Per curiam, delivered by
Spencer, J.
The first inquiry will naturally relate to the charge in the three last counts. The office of an innuendo is to contain and design the person who was named in certain before. “ It cannot alter the matter or sense of “ the words themselves.’’ It cannot extehd the Words, by an imagination of an intent not apparent by any precedent words, to which the innuendo should.refer, " in effect it stands in lieu df ⅜ *77" pretdictum." This doctrine is laid down in the case of James v. Rutlech, 4 Rep. 17, and has been the received law ever since. In the case of Oldham v. Peake, 2 Black. Rep. 961, it is decided „ that an innuendo cannot introduce new matter, but may ascertain the meaning of the old. In that case the declaration stated a ^colloquium concerning the death of Daniel Dolly } the words were, you are a bad man and I am thoroughly convinced you are guilty (meaning of the murder of the said-Dolly) and rather than " you should want a hangman, I would be your executioner.” The court held that the word “ death," must be understood to mean “ murder," because it was such a death as the plaintiff might be liable to be hanged for. This authority bears strong analogy to the present case. The words charge the plaintiff with swearing knowingly to a “ damned lie, for which he stood in--dieted.” The words in this instance can mean nothing less than perjury, for it was an allegation that the plaintiff had knowingly sworn to such a lie as rendered him obnoxious to an indictment, which could only be for perjury. If the innuendo was not true, it was competent to the jury to say so ; but they have affirmed it, on grounds which strike me as substantial.
The plaintiff's counsel has called in to his aid, the plea of jusfication, as rendering the intent to charge perjury clear and certain; and there are authorities which seem to sanction a reference to a plea with that view. But I cannot accede to the doctrine. The case of Badcock v. Atkins, Cro. Eliz. 416, appears to me to be most consistent with principle. The court there held that the declaration which was insufficient in substance could not be helped by the plea. The question in-that case was, as to the certainty of the person slandered, the plea justified the words, and still the declaration was holden bad. The plaintiff to sustain an action must have a complete right to bring it at its commence-merit. But, on the former ground, my opinion is, that the defendant take nothing by his motion. I think the pleadings in this case highly censurable. Instead of one plea of justification to all the counts, there are the same pleas to each count. There 1 are also nine counts for substantially the same words, and a special replication to each of the pleas. The attornies on both sides , , . are m fault, and in the taxation of costs the plaintiff ought to be allowed for only two of his counts, and one replication; and the defendant’s attorney, as against his client, to be allowed &ui for one of his special pleas.